        Case 1:18-cv-02929-RBW Document 17-1 Filed 04/25/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                      )
                                             )
               Plaintiffs,                   )
                                             )
        v.                                   )
                                             )      Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official             )
capacity as Secretary of Health and          )
Human Services,                              )
                                             )
               Defendant.                    )
                                             )

                                      [PROPOSED] ORDER

        The Secretary’s consent motion for an extension of time to respond to the complaint is

GRANTED, and the Secretary is ORDERED to respond to the complaint no later than May 30,

2019.

        SO ORDERED this ________ day of ________, 2019.




                                                                   ________________________
                                                                   Reggie B. Walton
                                                                   United States District Judge
